Citation Nr: 1003936	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-17 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the Appellant's character of discharge fro the period 
of active service from July 13, 1966, to May 16, 1969, is a 
bar to eligibility for Department of Veterans Affairs (VA) 
benefits regarding his claims for service connection for 
residuals of a gunshot wound and hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Appellant served on active duty from July 1966 to May 
1969.  According to the Appellant's updated DD-214, issued in 
October 1979, 362 days were lost during the Appellant's 
period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  Since that time, the Appellant's file has 
been transferred to the RO in Baltimore, Maryland.

The Appellant was afforded a Board hearing, held by the 
undersigned, in November 2009.  A copy of the hearing 
transcript has been associated with the record.


FINDINGS OF FACT

1.  The Appellant had a period of active service from July 
13, 1966 to May 16, 1969 under other than honorable 
conditions due, in part, to two periods of being absent 
without official leave (AWOL) from January 12, 1967 to 
February 20, 1967, and from July 15, 1968 to February 4, 
1969.

2.  In March 1978, the Appellant's character of discharge was 
upgraded to under honorable conditions under the Department 
of Defense Special Discharge Review Program.

3.  In June 1978, the Department of the Air Force informed 
the Appellant that although the his discharge was upgraded by 
the Air Force Department of Review Board, his discharge was 
awarded under circumstances that made him ineligible for the 
receipt of VA benefits

4.  An August 1978 Administrative Decision issued by the 
Winston-Salem, North Carolina, RO held that payment of 
benefits to the Appellant was precluded due to the existence 
of a statutory bar.

5.  The Appellant was not insane at the time of his two 
separate periods of AWOL which exceeded 180 continuous days, 
and there are no compelling circumstances to warrant such 
prolonged unauthorized absences.


CONCLUSION OF LAW

The character of the appellant's discharge from military 
service for the period from July 13, 1966, to May 16, 1969, 
is a bar to entitlement to VA compensation benefits.  38 
U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R.§§ 3.12, 3.13, 
3.354, 3.360 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

While the RO initially adjudicated his claims on the merits 
without finding the Appellant's service to be a bar to VA 
benefits, the RO issued a November 2008 supplemental 
statement of the case that informed the Appellant that his 
claim was being denied as his service was a bar to VA 
benefits. 

While the RO furnished the Appellant with an October 2005 
addressing the VCAA in the context of claims for service 
connection, the appellant was not specifically told of what 
information was necessary to establish veteran's status.  
Notwithstanding the foregoing, the appellant's statements to 
the RO and his testimony before the Board show that he 
clearly had actual knowledge that the character of his prior 
service was a bar to VA benefits and that in order to support 
his claim he would have to show that he was insane at the 
time that he was AWOL during service or had compelling 
circumstances justifying his periods of AWOL. The Appellant 
was also provided with the pertinent VA regulations 
pertaining to character of discharge in the November 2008 
prior to his Board hearing and presented evidence regarding 
the circumstances surrounding the reasons for going AWOL 
during his hearing. 

Unlike many questions subject to appellate review, such as 
entitlement to service connection for disability or 
entitlement to an increased disability rating, the issue of 
whether the character of an individual's discharge from 
service constitutes a bar to the payment of VA benefits, by 
its very nature, has an extremely narrow focus.

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the appellant over the course of this appeal, the 
claimant clearly has actual knowledge that the character of 
his service is a bar to VA benefits and of the evidence he is 
required to submit to support his claim; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim. With 
regard to the duty to assist, VA has associated with the 
claims folder the appellant's service administrative records, 
service treatment records, and his Board hearing testimony.  
The appellant has not identified any additional evidence 
pertinent to his claim, not already of record and there are 
no additional records to obtain.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


The Board therefore finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Character of Service

In this case, the appellant's service personnel records show 
that he lost a significant amount of time due to being absent 
without leave (AWOL), confined as a result of judicial 
proceedings, or being classified as a deserter.  From January 
12, 1967, to February 9, 1967, he was listed as being AWOL.  
From February 10, 1967, to February 20, 1967, he was listed 
as DFR (dropped from the rolls) and classified as a deserter.  
From March 6, 1967, to March 28, 1967, he was under pre-trial 
confinement.  From March 29, 1967, to June 11, 1967, he was 
confined as a result of sentence handed down via a special 
court martial.  Following the completion of this confinement, 
the Appellant apparently returned to active duty.  

Thereafter, from April 7, 1968, to April 25, 1968, the 
Appellant underwent another period of pre-trial confinement.  
Again, it appears that the Appellant returned to duty 
following this later confinement.

Thereafter, from July 15, 1968, to August 12, 1998, the 
Appellant was again classified as AWOL.  Followed by a period 
from August 13, 1968, to February 4, 1969, where he listed as 
DFR.  

The Appellant filed a claim for entitlement to service 
connection for residuals of a gunshot wound and hepatitis C 
in August 2005.  At the outset, the Board notes that a person 
seeking VA benefits must first establish by a preponderance 
of the evidence that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA. 38 C.F.R. § 3.12(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  See 38 C.F.R. § 3.13(b).

A discharge from military service because of willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  A discharge because of a minor 
offense will not be considered willful and persistent 
misconduct if the service was otherwise honest, faithful, and 
meritorious.  38 C.F.R. § 3.12(d)(4).

In pertinent part, 38 U.S.C.A. § 5303(a) provides that the 
discharge of any person from the Armed Forces on the basis of 
an absence without authority from active duty for a 
continuous period of at least 180 days, if such person was 
discharged under conditions other than dishonorable (unless 
such person demonstrates to the satisfaction of the Secretary 
of Veterans Affairs that there are compelling circumstances 
to warrant such prolonged unauthorized absence), shall bar 
all right of such person under laws administered by the 
Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553.  See also 38 C.F.R. 
§ 3.12(c)(6).  AWOL cannot constitute a minor offense for 
purposes of willful and persistent misconduct.  See Stringham 
v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 
Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 
145, 153 (1996).

An honorable or general discharge issued on or after October 
8, 1977, by a discharge review board established under 10 
U.S.C. 1553, sets aside a bar to benefits imposed under 
paragraph (d), but not paragraph (c), if certain requirements 
are met.  38 C.F.R. § 3.12(g).  Unless a discharge review 
board established under 10 U.S.C. § 1553 determines on an 
individual case basis that the discharge would be upgraded 
under uniform standards meeting the requirements set forth in 
paragraph (g) of this section, an honorable or general 
discharge awarded under the Department of Defense's Special 
Discharge Review Program effective April 5, 1977, does not 
remove any bar to benefits imposed by 38 C.F.R. § 3.12(c).  
38 C.F.R. § 3.12(h)(2).

These provisions of law arose from the enactment of Public 
Law No. 95-126, § 1(a) (Oct. 8, 1977), which added 38 
U.S.C.A. § 5303(e), and engendered 38 C.F.R. § 3.12(g), (h).

Further, a discharge under dishonorable conditions will not 
constitute a bar to benefits if the individual was insane at 
the time of the offense causing the discharge.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  An insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).

As to whether an individual was insane at the time of an 
offense leading to his court-martial or discharge, the rating 
agency will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition of 
paragraph (a). 38 C.F.R. § 3.354(b).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
insanity need only exist at the time of the commission of the 
offense leading to the person's discharge, and that there is 
no requirement of a causal connection between the insanity 
and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion provided guidance with 
regard to the phrases "interferes with the peace of 
society," "become antisocial," "accepted standards of the 
community," and "social customs of the community."  The 
opinion also held that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).

Regarding the Appellant's AWOL status, the following factors 
will be considered in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence: (i) the length and character of service 
exclusive of the period of prolonged AWOL.  Service exclusive 
of the period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the Nation; (ii) 
Reasons for going AWOL.  Reasons which are entitled to be 
given consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The reasons for 
going AWOL should be evaluated in terms of the person's age, 
cultural background, educational level and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds of other service- incurred or aggravated disability, 
is to be carefully and sympathetically considered in 
evaluating the person's state of mind at the time the 
prolonged AWOL period began; (iii) a valid legal defense 
exists for the absence which would have precluded a 
conviction for AWOL.  Compelling circumstances could occur as 
a matter of law if the absence could not validly be charged 
as, or lead to a conviction of, an offense under the Uniform 
Code of Military Justice.  38 C.F.R. § 3.12(c).

On, April 14, 1969, the Appellant requested a Discharge for 
the Good of the Service in lieu of trial by court martial for 
an offense punishable by a bad conduct discharge.  The 
Appellant and his counsel signed this statement acknowledging 
the consequences of this decision.

On May 8, 1969, the Appellant's commanding officer approved 
the Appellant's request for a discharge for the good of the 
service, and an Undesirable Discharge Certificate was issued.  
His initial Department of Defense (DD) Form 214 characterized 
his service as under conditions other than honorable.

In July 1977, the Appellant applied for a discharge upgrade 
under the DoD Discharge Review Program (Special).  In May 
1978, the Appellant was notified by the Department of the Air 
force that his discharge Under Conditions Other Than 
Honorable was upgraded to Under Honorable Conditions 
(General).  According to the findings, the Discharge Board 
concluded that the Appellant's discharge was consistent with 
the procedural and substantive requirements of the governing 
discharge regulations, and was within the discretion of the 
discharge authority.  It was held that the Appellant's 
discharge should be upgraded to General because of the 
Appellant's low mental aptitude and deprived background, the 
outstanding performance report received by the Appellant, 
mitigating circumstances surrounding the AWOL with resulted 
in his discharge, and extensive evidence of post-service 
rehabilitation and good citizenship.  However, the decision 
specifically noted a bar to VA benefits due to over 180 days 
of consecutive unauthorized absence.  See Discharge Review 
Board Hearing Record, May 8, 1978.

In a June 1978 letter to the Appellant, the Department of the 
Air Force observed that although the Appellant's discharge 
was upgraded by the Air Force Department of Review Board, he 
may still be ineligible for the receipt of VA benefits.  See 
Review of Discharge, June 8, 1978.

A subsequent August 1978 Administrative Decision issued by 
the Winston-Salem, North Carolina, RO held that payment of 
benefits to the Appellant was precluded due to the existence 
of a statutory bar.  The decision noted that benefits are not 
payable where the Appellant was discharged or released by 
reason of a discharge under other than honorable conditions 
issued as a result of an absence without official leave for a 
continuous period of at least 180 days.  Because no 
explanation of compelling reasons for the extended period of 
AWOL were provided by the Appellant, payment of benefits and 
the receipt of health care for any service-connected 
disabilities was precluded.  See Administrative Decision, 
August 18, 1978.

As such, the Appellant primarily asserts that he is entitled 
to benefits in accordance with the provisions of 38 C.F.R. § 
3.12(g) on the basis that his discharge was upgraded by the 
Special Discharge Review Program.  However, an honorable or 
general discharge awarded under this program effective April 
5, 1977, does not remove any bar to benefits imposed by 38 
C.F.R. § 3.12(c).  38 C.F.R. § 3.12(h)(2).

During the Appellant's November 2009 Board hearing, his 
representative argued that mitigating circumstances should be 
considered when reviewing the present case.  It was noted 
that the Appellant received a gunshot wound while attending a 
movie during a period of authorized leave.  The 
representative also stated that the Appellant did not return 
to the service due to the knowledge that people he knew at 
the time were going to Vietnam and not returning.  The 
representative noted that the Appellant completed two years 
of good service before he "went on vacation and decided not 
to come back."  However, the representative did note "bumps 
in the road" during that 2-year period, to include a court-
martial resulting from the Appellant's participation in a 
fight, as well as on his return from his second period of 
AWOL.  The Appellant's representative noted that the 
Appellant was afraid to return because he had been "shot 
at."  The representative also stated that the Appellant was 
probably below-average, mentally.

The Appellant testified that he suffered a gunshot wound in 
the right knee on July 15, 1968, while on vacation.  (The 
Board observes that the Appellant's service treatment records 
indicate that the injury occurred in June rather July 1968).  
He was treated at an Army base in Fort Hamilton, Brooklyn, 
where it was noted that the Appellant "would be all right in 
a couple weeks."  The Appellant further testified that he 
did not return to duty because he was scared.    See 
Transcript, pp. 3-4, 12-14.

According to the Appellant's updated DD-214, issued in 
October 1979, 362 days were lost during the Appellant's 
period of active service.

As noted above, the applicable regulation provides an 
exception to the bar to benefits if the individual was insane 
at the time of the offense(s) which caused the discharge or 
if VA finds that there are compelling circumstances to 
warrant the prolonged periods of AWOL.  38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(b).

During the Board hearing, the Appellant's representative 
noted that the Appellant's mental ability was below average.  
To the extent that the Appellant's representative's arguments 
could be interpreted as a contention that he was insane at 
the time of the offenses or that compelling circumstances 
exists for both prolonged periods of AWOL, the Board finds 
that the preponderance of the evidence is against this aspect 
of the claim.

A review of the service personnel records reflects the 
Appellant's in-service report that his periods of AWOL were 
not attributed to insanity or mental difficulties.  
Additionally, a separation examination in April 1969 found no 
evidence of psychosis or neurosis.  His psychiatric 
evaluation was "Normal."  See examination report, April 11, 
1969.  To that end, the Appellant's service medical records, 
as well as the post-service evidence of record, do not 
contain a diagnosis of a mental disorder or certification of 
insanity.

While claiming that the Appellant had a lower than average 
mentally, the Appellant has provided no competent medical 
opinion that he was "insane" at the time of any of his AWOL 
periods.  Overall, the evidence provides strong probative 
evidence against a finding of insanity during the Appellant's 
periods of AWOL from January 12, 1967 to February 20, 1967, 
and from July 15, 1968 to February 4, 1969.  

Accordingly, after review of the entire record, the Board 
finds that the evidence does not establish that the Appellant 
was insane, as defined by applicable regulations, at the time 
he committed his periods of AWOL and, in particular, the two 
periods of AWOL from January 12, 1967 to February 20, 1967, 
and from July 15, 1968 to February 4, 1969, the latter 
lasting more than 180 consecutive days.  

Even assuming that the Appellant may have had a mental defect 
as alleged during his November 2009 Board hearing, this is 
not the equivalent of insanity, as defined by applicable 
regulations.  Therefore, the Board finds there is no 
probative evidence of insanity at the time the AWOL offenses 
were committed.  While the Appellant is competent to report 
on his mental state during service, the lay allegations and 
recollections of the Appellant, and argument presented by his 
representative, is not competent to speak to the medical 
determination of insanity.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a).  Furthermore, the 
Board finds that the lack of mental health complaints during 
service and normal psychiatric examination at service 
separation are compelling evidence that the Appellant was not 
insane during service.  

The Board has also considered whether compelling 
circumstances warranted the Appellant's periods of AWOL from 
January 12, 1967 to February 20, 1967, and from July 15, 1968 
to February 4, 1969.  The Board acknowledges the Appellant 
was shot during the latter period of AWOL.  However, 
according to medical records at that time, there was no 
evidence that this injury prevented him from fulfilling his 
period of service.  In fact, the orthopedic department, while 
noting that the Appellant had sustained a gunshot wound of 
the right leg on June 10, 1968, observed that the Appellant 
had no significant sequelae as a result of this wound.  The 
Appellant was cleared to return to duty and cleared to deploy 
to Vietnam on July 12, 1968.  See service treatment records, 
July 11 and 12, 1968.  

Further, the Board notes that during the Appellant's 
testimony, he testified that he failed to return to the Air 
Force because he was afraid.  He stated that he knew 
individuals in the Army that were killed in Vietnam, that he 
knew he was supposed to report for duty, that he knew the 
Department of the Air Force was searching for him, and that 
he was worried about being "picked up on the street."  See 
Transcript, p. 14.  The Board has considered the statements 
from the Appellant regarding his feelings toward potential 
service in Vietnam and the circumstances surrounding his in-
service gunshot wound; however, the Board finds that these 
are insufficient to establish compelling circumstances to 
warrant his prolonged absence.  The Appellant's 
contemporaneous service treatment records do not contain any 
suggestion that the Appellant had an anxiety disorder, or any 
other condition, that would prohibit service in Vietnam.  

Furthermore, the Appellant's military history shows that had 
a significant AWOL/DFR period prior to sustaining his gunshot 
wound and had been sentenced to confinement prior to this 
injury.  The Board observes that, of the Appellant's 1 year, 
10 months, and 2 days of active service, the majority of his 
time was lost due to AWOL or deserter status.  In light of 
the foregoing, the Board finds that the evidence does not 
show compelling circumstances to warrant or justify his 
significant period of lost time during service for being 
AWOL.

In sum, the foregoing evidence is found to show that the 
Appellant had a continuous period of AWOL exceeding 180 days 
which bars him from VA benefits, that the Appellant was not 
insane at the time of the offenses, and that there are no 
compelling circumstances warranting the prolonged periods of 
AWOL.  38 C.F.R. § 3.12(d).  Accordingly, the character of 
the Appellant's discharge for the period of active service 
from July 1966 to May 1969 is a bar to his receipt of VA 
compensation benefits.  In light of this bar, his claims for 
entitlement to service connection for residuals of a gunshot 
wound and hepatitis C must be denied.


ORDER

The characterization of the Appellant's discharge for the 
period of active service from July 13, 1966, to May 16, 1969, 
is a bar to his receipt of VA compensation benefits; the 
appeal is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


